

EXHIBIT B


NON-COMPETITION AGREEMENT
RELATED TO THE SALE OF GOODWILL
 
_____________________
 
This Non-Competition Agreement Related to the Sale of Goodwill (this
“Agreement”) is entered into as of January 28, 2008, by and among Jacksonville
Bancorp, Inc., a Florida corporation (“JBI”), and the undersigned, an individual
residing in the State of Florida (“Seller”).
 
RECITALS
 
Whereas, in contemplation of the merger of Heritage Bancshares, Inc., a Florida
corporation (“HBI”), with and into JBI pursuant to the terms of that certain
Agreement and Plan of Merger by and between JBI and HBI dated as of January 28,
2008 (the “Merger Agreement”), Seller and JBI desire to enter into this
Agreement effective as of the “Closing” (as defined in the Merger Agreement);
 
Whereas, pursuant to the Merger Agreement, Seller will sell all of Seller’s “HBI
Common Stock” (as defined in the Merger Agreement) for the consideration to be
paid to HBI stockholders in connection with the Merger;
 
Whereas, pursuant to the Merger Agreement, JBI shall cause Seller’s HBI Common
Stock to be purchased for the consideration to be paid to HBI stockholders in
connection with the Merger;
 
Whereas, Seller recognizes that the goodwill of HBI is a material asset that JBI
is acquiring under the Merger Agreement, and that JBI is paying additional
consideration under the Merger Agreement in recognition of the goodwill of HBI;
and
 
Whereas, in consideration of JBI’s payment of consideration under the Merger
Agreement in recognition of the value of the goodwill of HBI, Seller has agreed
to be bound by the restrictive covenants set forth in this Agreement to ensure
that JBI derives the benefit of the goodwill of HBI that JBI is purchasing
pursuant to the Merger Agreement.
 
Now, Therefore, in consideration of the promises and covenants herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, JBI and the Seller agree as follows:
 
AGREEMENT
 
1. Seller Acknowledges the Sale of Goodwill. Seller acknowledges that the
promises and restrictive covenants that Seller is providing in this Agreement
are reasonable and necessary for the protection of HBI to be acquired by JBI
pursuant to the Merger Agreement and JBI’s legitimate interests in the
transactions contemplated by the Merger Agreement. Seller acknowledges that, in
connection with the consummation of the transactions contemplated by the Merger
Agreement, all of Seller’s equity interests in HBI will be purchased or
otherwise acquired by JBI. Seller further acknowledges that Seller is selling
all of Seller’s equity interests in HBI in connection with the transactions
contemplated by the Merger Agreement and that the goodwill of HBI was a material
consideration in JBI’s decision to enter into the transactions contemplated by
the Merger Agreement. Seller acknowledges that if Seller were to engage in a
“Competitive Business” (as defined below) subsequent to the consummation of the
transactions contemplated by the Merger Agreement, such competition would
materially and adversely affect the value of HBI acquired by JBI in the
transactions contemplated by the Merger Agreement.
 

--------------------------------------------------------------------------------


 
2. Restrictive Covenants Related to Non-Competition.
 
Seller agrees as follows:
 
(a) Non-Competition. Effective as of the Effective Time and until the second
anniversary of the Effective Time (such period, the “Restricted Period”), Seller
will not, directly or indirectly:
 
(i) engage in, enter the employ, or have any interest in, directly or indirectly
(either as executive, partner, director, officer, consultant, principal, agent
or employee), any other bank or financial institution or any entity which either
accepts deposits or makes loans (whether presently existing or subsequently
established), or that is in the process of organizing a bank planning to do
business, in Clay County, Florida and/or any county that is contiguous to Clay
County, Florida (a “Competitive Business”);
 
(ii) enter the employ of, or render any service to, any “Person” (as defined in
the Merger Agreement), or any division or controlled or controlling affiliate of
any Person, who or which is a Competitive Business; or
 
(iii) acquire a financial interest in, or otherwise become actively involved
with, any Competitive Business, directly or indirectly, as an individual,
partner, stockholder, officer, director, principal, agent, employee, trustee or
consultant.
 
Notwithstanding the foregoing, nothing contained in this Section 2(a) shall
prohibit Seller from (i) investing, as a passive investor, in any bank or other
financial institution engaged, directly or indirectly, in a Competitive
Business, provided that Seller’s beneficial ownership of any class of such
company’s securities does not exceed five percent (5%) of the outstanding
securities of such class and (ii) rendering professional legal advisory services
to a Competitive Business in such Seller’s capacity as an attorney.
 
(b) Non-Solicitation of Customers. During the Restricted Period, Seller will
not, whether on Seller’s own behalf or on behalf of or in conjunction with any
person, directly or indirectly solicit or assist in soliciting the business of
or any investment from any client, prospective client, investor or customer of
HBI, to the extent such business or investment being so solicited could be
considered a Competitive Business (collectively, the “Customers”).
 
Notwithstanding the foregoing, Seller shall not be prohibited from providing
professional services of any kind, to any person who may be a Customer, if
Seller’s relationship with such person arose or arises out of activities
undertaken by Seller outside the scope of Seller’s service with HBI and Seller
does not otherwise interfere with such person’s relationship with HBI as a
Customer of HBI.
 
2

--------------------------------------------------------------------------------


 
(c) Non-Interference with Business Relationships. During the Restricted Period,
Seller will not interfere with, or attempt to interfere with, business
relationships (whether formed before, on or after the date of this Agreement)
between HBI, on the one hand, and any of its Customers.
 
(d) Non-Solicitation of Employees. During the Restricted Period, Seller will
not, whether on Seller’s own behalf or on behalf of or in conjunction with any
person, directly or indirectly:
 
(i) solicit or encourage any employee of HBI to leave the employment of HBI; or
 
(ii) hire any such employee who was employed by HBI as of the Closing or who
left the employment of HBI coincident with, or within one-year prior to or
after, the Closing.
 
3. Injunctive Relief. The remedy at law for any breach of Section 2 of this
Agreement is and will be inadequate, and in the event of a breach or threatened
breach by Seller of any of the above provisions of this Agreement, JBI and
successors, without proving actual damages, shall be entitled to an injunction
restraining Seller from violating the provisions of Section 2 of this Agreement.
Nothing herein contained shall be construed as prohibiting JBI or its successors
from pursuing any other remedies available to it or them for such breach or
threatened breach, including without limitation the recovery of monetary damages
from Seller.
 
4. General Provisions.
 
(a) Successors and Assigns. This Agreement shall bind and shall inure to the
benefit of JBI and any and all of its successors and assigns, whether by merger,
consolidation, transfer of substantially all assets or similar transaction.
 
(b) Reasonable Covenants. It is expressly understood and agreed that although
Seller and JBI consider the restrictions contained in Section 2 of this
Agreement to be reasonable, if a final judicial determination is made by a court
of competent jurisdiction that the time or territory or any other restriction
contained in this Agreement is an unenforceable restriction against Seller, the
provisions of this Agreement shall not be rendered void but shall be deemed
amended to apply as to such maximum time and territory and to such maximum
extent as such court may judicially determine or indicate to be enforceable
(provided that in no event shall any such amendment broaden the time period or
scope of any restriction herein). Alternatively, if any court of competent
jurisdiction finds that any restriction contained in this Agreement is
unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.
 
(c) Certain Definitions. Capitalized terms used but not defined herein shall
have the meanings ascribed to such terms in the Merger Agreement. The term
“Heritage Bancshares, Inc.” shall be deemed to refer to any successor entity
thereto.
 
3

--------------------------------------------------------------------------------


 
(d) Waiver of Breach. The waiver by JBI of a breach of any provision of this
Agreement by Seller shall not operate or be construed as a waiver of any
subsequent breach by Seller.
 
(e) Amendment. Any amendment or modification of this Agreement will be effective
only if it is in writing, signed by the party to be charged.
 
(f) Governing Law. The validity of this Agreement and the interpretation and
performance of all of its terms shall be governed exclusively by the laws of the
State of Florida regardless of the forum.
 
(g) Prevailing Party. In the event of any Action arising out of or resulting
from this Agreement, the prevailing party shall be entitled to recover its costs
and expenses (including reasonable attorneys’ fees and expenses) incurred in
connection therewith.
 
(h) Counterparts. This Agreement may be executed on separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together shall constitute one and the same agreement.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.
 


JACKSONVILLE BANCORP, INC.
 
By:                                                                                       
 
         Gilbert J. Pomar, III
         President and Chief Executive Officer
 
SELLER
                                                                           

 
4

--------------------------------------------------------------------------------


 